Citation Nr: 1521915	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 29, 2012, for payment of additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2014.  A transcript is of record.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Since April 2004, the Veteran has received VA disability compensation benefits at a rate of 100 percent for chronic lymphocytic leukemia (CLL).  At the time of his initial award of disability compensation, the Veteran was unmarried.

2.  The Veteran married his current spouse on September [redacted], 2005.

3.  A VA Form 21-0538 (Status of Dependents Questionnaire) was received by the RO on August 29, 2012.  

4.  There is no evidence in the file that the Veteran notified VA of his September 2005 marriage prior to August 2012.  



CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2012, for payment of additional benefits for a dependent spouse have not been met.  38 U.S.C.A. §§ 501, 5110, 5112 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any Veteran entitled to compensation for disability rated not less than 30 percent is entitled to additional compensation for dependents, to include a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Service connection for CLL was established in a June 2004 rating decision; a 100 percent disability was assigned effective April 1, 2004.  The Veteran has been in receipt of the 100 percent rating for this disability since then.  His wife, D.C., was added to his award effective August 29, 2012.  

The Veteran contends that an effective date prior to August 29, 2012, should be assigned for the award of additional compensation for his spouse.  He essentially contends that he was not informed by VA that he could add a spouse to his award and that because he was not aware, the effective date should go back to the date of his marriage (September [redacted], 2005).  See January 2013 statement in support of claim; November 2013 VA Form 9.  In an August 2014 statement, the Veteran asserted that the forms on VA's website are confusing to many Veterans, including himself, and that he does not have a college education as he gave up college to go to war.  In May 2014, the Veteran testified that after noting in his original claim that he was engaged, he was never informed that when they got married, he would be entitled to additional benefits.  An argument that VA failed in its duty to assist in 2004, when the Veteran was notified that he had been granted service connection for CLL, was also raised at the Board hearing.  See hearing transcript.  

Review of the electronic record reveals that the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in April 2004 to establish entitlement to service connection for CLL.  He indicated that he was divorced in the section of the form pertaining to his marital status and listed D.W. (his now-wife) in the section for the name of his nearest relative or other person VA could contact if necessary.  He indicated that D.W. was his fiancée when asked how the person listed was related to him.  The Board notes that in the section of the form pertaining to dependents, the Veteran only listed his biological daughter.  

As noted above, service connection for CLL was established in a June 2004 rating decision.  Notice of that decision was sent to the Veteran in a letter dated July 2, 2004.  The notice letter also informed the Veteran that he had provided incomplete information pertaining to his dependents, namely his biological daughter.  In an August 4, 2004, letter, the Veteran was informed that his award had been amended to include his dependent child.  He was also notified to inform VA of any change in the number or status of dependents.  VA Form 21-8764 was enclosed with the notice letter.  VA Form 21-8764 includes the following language: "HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS? Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18.  The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person."  See enclosure (emphasis added).  

It appears that the Veteran (he testified that it was his biological daughter and her mother) submitted a claim for Dependents Educational Assistance (DEA) in May 2011.  Although the claim was initially denied because the Veteran did not submit his daughter's birth certificate, as requested in a June 2011 letter, entitlement to DEA was ultimately established in a January 2013 rating decision.  Prior to this, the Veteran was informed in an August 17, 2012, letter that the compensation he received for his service-connected disability includes an additional amount for his spouse and/or child(ren); that he was responsible for reporting any changes in the number of his dependents; and that to verify continued entitlement to these additional benefits, he must complete and return an enclosed form.  The enclosed form, VA Form 21-0538 (Status of Dependents Questionnaire), was received by the RO on August 29, 2012.  It indicated that the Veteran and D.W. had been married on September [redacted], 2005.  A marriage certificate, corroborating the information provided by the Veteran, is also of record.  

The Veteran was informed that his wife had been added to his award as a dependent effective August 29, 2012, the date that VA received VA Form 21-0538 Status of Dependents Questionnaire; and that payment would begin on September 1, 2012, the first day of the month following the assigned effective date.  See December 2012 letter.  

Governing law and regulation provide that the effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n) (West 2014).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2014).  The "date of claim" for additional compensation for dependents is the date of the appellant's marriage if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 U.S.C.A. § 5110 (f), (n) (West 2014); 38 C.F.R. § 3.401(b) (2014).

The Board has reviewed all the evidence of record.  There is no evidence on file showing that the Veteran apprised VA of his marriage to his current spouse until August 2012, and he does not contend that he did.  Moreover, the record reflects that the Veteran was advised of the existence of the benefit of additional compensation for dependents, to include a spouse, and was told to advise VA immediately of change in dependent status and/or number prior to his submission of VA Form 21-0538.  See August 4, 2004, letter, with VA Form 21-8764 enclosure.  

The Veteran failed to follow the strict requirements of notifying VA upon change in his dependency status.  The law establishes the effective date of commencement of additional compensation for a spouse as the date on which the Veteran advised VA of his marriage if notice of the marriage is not received by VA within one year from the date of marriage.  As the Veteran did not provide VA with proof of his marriage within one year of the event, the proper effective date can be no earlier than the date that he notified VA of the marriage, which, in this case, was not until August 29, 2012.  U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 3.401(b)(1).  As such, the effective date for additional payment based on his wife as a dependent is September 1, 2012, the first day of the month following submission of the required marriage information to the RO.  38 C.F.R. § 3.31.

Given the foregoing, the claim for entitlement to an effective date prior to August 29, 2012, for payment of additional compensation benefits for a dependent spouse must be denied as a matter of law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994). 

The Board notes at this juncture that the Veteran's assertion that VA failed in its duty to assist is without merit as he was specifically informed in the enclosure to the August 4, 2004, notice letter that he was entitled to additional compensation for a spouse.  The burden was on him to subsequently inform VA of his September 2005 marriage.  In addition, the notice and duty to assist provisions of 38 C.F.R. § 3.159 have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  



ORDER

Entitlement to an effective date prior to August 29, 2012, for payment of additional compensation benefits for a dependent spouse is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


